DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph J. Buczynski (Reg. No. 35,084) on February 10, 2022.

1.	(Currently Amended)	A user equipment comprising
	a processor and a memory coupled to the processor, the processor configured to
	transmit a random access preamble to a first cell in a random access procedure,
	interrupt the random access procedure, in response to receiving a message including a random access response as a response to the random access preamble from the first cell, the message indicating that a Radio Resource Control (RRC) connection to the first cell is rejected,
	and after random access procedure is interrupted, transmit a first message to the first cell, the first message causing the first cell to transmit the random access preamble received from the user equipment to a second cell selected by the user equipment.
An apparatus for controlling a user equipment, comprising
	a processor and a memory coupled to the processor, the processor configured to
transmit a random access preamble to a first cell in a random access procedure,
interrupt the random access procedure, in response to receiving a message including a random access response as a response to the random access preamble from the first cell, the message indicating that a Radio Resource Control (RRC) connection to the first cell is rejected,
	and after the random access procedure is interrupted, transmit a first message to the first cell, the first message causing the first cell to transmit the random access preamble received from the user equipment to a second cell selected by the user equipment.

3.	(Currently Amended)	A method performed at a user equipment, comprising
	transmitting a random access preamble to a first cell in a random access procedure;
	interrupting the random access procedure, in response to receiving a message including a random access response as a response to the random access preamble from the first cell, the message indicating that a Radio Resource Control (RRC) connection to the first cell is rejected;
	and after the random access procedure is interrupted, transmitting a first message to the first cell, the first message causing the first cell to transmit the random access preamble received from the user equipment to a second cell selected by the user equipment.

Allowable Subject Matter
2.	Claims 1-3 are allowed.

“	after the random access procedure is interrupted, transmit a first message to the first cell, the first message causing the first cell to transmit the random access preamble received from the user equipment to a second cell selected by the user equipment	”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claims 2 and 3) is/are not taught nor suggested by the prior art(s) of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474